Citation Nr: 0103308	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  99-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance or 
for adaptive equipment for a conveyance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active service from June 1959 to May 1961.

The instant appeals arose from a January 1999 rating decision 
of the VARO in Wichita, Kansas, which denied the veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, and which 
denied a claim of entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

In his notice of disagreement dated in August 1999, the 
veteran asked that he be granted aid and attendance based 
upon a statement from a VA physician.

The veteran and his representative essentially contend that a 
statement from a VA physician seems to suggest that the 
veteran's service-connected glomerulonephritis is related to 
the veteran's loss of use of his limbs.   

Under VA law, assistance may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  
38 U.S.C.A. § 2101(a) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for a permanent and total 
service-connected disability:  

(1)  Due to the loss, loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 

(2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) loss or loss of use of one lower 
extremity, or

(3)  due to the loss or loss of use of one lower extremity 
together with (A) residuals of organic disease or injury, or 
(B) the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Id. 38 C.F.R. § 3.809(b) (2000).  Under the 
applicable regulations, locomotion is deemed "precluded" 
where there is a necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes, as a normal mode of 
locomotion, even though occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2000).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b) (West 1991); 38 C.F.R. § 3.809(a) (2000).  

VA may also provide, or assist in providing, an "eligible 
person" with an automobile or other conveyance, and necessary 
adaptive equipment therefor.  38 U.S.C.A. § 3902(a), (b) 
(West 1991 and Supp. 2000).  A veteran is considered an 
"eligible person" if he is entitled to compensation for any 
of the disabilities described below, and if such disability 
is the result of an injury incurred or disease contracted in, 
or aggravated by active military, naval, or air service:  

(i) the loss or permanent loss of use of one or both feet; 

(ii) the loss or permanent loss of use of one or both hands; 

(iii) the permanent impairment of vision of both eyes of the 
following status:  Central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  
38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(2000).  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria, may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. 
§ 3902(b)(2) (West Supp. 2000); 38 C.F.R. § 3.808(b) (2000).  

In this case, the veteran is service connected for:  
Glomerulonephritis with coronary artery disease, rated as 
100 percent disabling from February 17, 1998; and cerebral 
vascular accident with left spastic hemiparesis and 
hemisensory symptoms, rated as 60 percent disabling from 
January 1, 1974.  He is entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
and 38 C.F.R. § 3.350(i) on account of glomerulonephritis 
with coronary artery disease rated 100 percent disabling and 
additional service-connected disability of cerebral vascular 
accident, independently ratable at 60 percent or more from 
February 17, 1998.  

A review of the evidence of record discloses that in 
August 1999 a VA physician stated that, in his opinion, the 
reason for end stage renal disease and hemodialysis was due 
to glomerulonephritis or diabetes mellitus "and cannot be 
separated."  He added that "as a result I believe that the SC 
condition is directly related to CVA."  A report of a VA 
outpatient visit that same date is also of record, though, 
and the findings at the time of that visit do not indicate 
that the veteran had loss of use of the lower extremities.  
Notation was made, however, that the modalities of the left 
lower extremity were all "very impaired."  In view of the 
foregoing, the Board believes that clarification is required 
in order to help it render an informed decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected disabilities that 
has not already been made part of the 
record, and he should be assisted in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  Any such records should then be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine whether his glomerulonephritis 
involves the loss of use of any or all of 
the feet and hands.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should take 
into account the veteran's past medical 
history and provide an opinion as to 
whether the veteran's service-connected 
glomerulonephritis with coronary artery 
disease and cerebral vascular accident 
with left spastic hemiparesis has caused 
the loss of use of one or more of his 
hands and/or feet.  The complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO should then readjudicate the 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to the REMAND.  

Thereafter, if the benefits sought are not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity for response.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  The veteran 
need take no further action unless otherwise notified.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
any ultimate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



